 



Exhibit 10
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) made effective as of May 10,
2007 by and between PSYCHIATRIC SOLUTIONS, INC., a Delaware corporation (the
“Company”), and JOEY A. JACOBS (the “Executive”).
     WHEREAS, the Company and the Executive are parties to that certain Second
Amended and Restated Employment Agreement, made effective as of August 6, 2002,
as amended by that certain Amendment to Second Amended and Restated Employment
Agreement, dated as of November 26, 2003 (the “Prior Agreement”); and
     WHEREAS, the Company and the Executive intend for this Agreement to
supersede the Prior Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties hereby agree as follows:
SECTION I
EMPLOYMENT
     The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company for the Period of Employment as provided in
Section III.A. below upon the terms and conditions provided in the Agreement.
SECTION II
POSITION AND RESPONSIBILITIES
     During the Period of Employment, the Executive agrees to serve as President
and Chief Executive Officer of the Company and to be responsible for the typical
management responsibilities expected of an officer holding such positions and
such other responsibilities as may be assigned to the Executive from time to
time by the Board of Directors of the Company.
SECTION III
TERMS AND DUTIES
     A. Period of Employment.
     The period of the Executive’s employment under this Agreement shall
commence as of the date set forth above and shall continue through December 31,
2008, subject to extension, non-extension or termination as provided in this
Agreement (the “Period of Employment”). At the end of the Period of Employment,
the period of the Executive’s employment shall be automatically extended for
additional one (1) year periods, unless either party gives notice thirty
(30) days in advance of the expiration of the then-current period of employment
of such party’s intent not to extend the Period of Employment.

 



--------------------------------------------------------------------------------



 



     B. Duties.
     During the Period of Employment, the Executive shall devote all of his
business time, attention and skill to the business and affairs of the Company
and its subsidiaries. The Executive shall perform faithfully the duties that may
be assigned to him from time to time by the Board of Directors.
SECTION IV
COMPENSATION AND BENEFITS
     A. Compensation.
     The Board of Directors (or such committee thereof as shall have the
responsibility for and authority to set the compensation of the Company’s
executive officers and key employees) shall from time to time set the
Executive’s compensation, including his base salary (“Base Salary”) and cash
bonus compensation (“Bonus Compensation”). Base Salary shall be payable
according to the customary payroll practices of the Company, but in no event
less frequently than once each month.
     B. Additional Benefits.
     The Executive will be eligible to participate in all compensation or
employee benefit plans or programs and receive all benefits and perquisites for
which any executive officers or salaried employees are eligible under any
existing or future plan or program established by the Company. The Executive
will participate to the extent permissible under the terms and provisions of
such plans or programs in accordance with their provisions. These may include
group hospitalization, health, dental care, life or other insurance, tax
qualified pension, savings, thrift and profit sharing plans, severance programs,
sick leave plans, travel or accident insurance, disability insurance, and
contingent compensation plans including capital accumulation programs,
restricted stock programs, stock purchase programs and equity incentive plans.
In addition, at the Executive’s request, the Executive may opt out of coverage
under the Company’s health plan and instead procure an individual health policy
for which Company shall pay all reasonable premiums. Nothing in this Agreement
will preclude the Company from amending or terminating any of the plans or
programs applicable to salaried employees or executive officers as long as such
amendment or termination is applicable to all salaried employees or executive
officers. The Executive will be entitled to an annual paid vacation of four
(4) weeks.
SECTION V
BUSINESS EXPENSES
     The Company will reimburse the Executive for all reasonable travel and
other expenses incurred by the Executive in connection with the performance of
his duties and obligations under this Agreement.

2



--------------------------------------------------------------------------------



 



SECTION VI
DISABILITY
     A. In the event of disability of the Executive during the Period of
Employment, the Company will continue to pay the Executive according to the
compensation provisions of this Agreement during the period of his disability
(the “Continuing Payments”), until such time as the Executive’s long-term
disability insurance benefits are available. However, in the event the Executive
is disabled for a continuous period of six (6) months after the Executive first
becomes disabled, the Company may terminate the employment of the Executive. In
this case, the Continuing Payments shall cease and the Executive shall be
entitled to the following:
          (i) Any earned but unpaid Base Salary in accordance with the normal
payroll practices of the Company;
          (ii) Bonus Compensation, which is payable on a prorated basis for the
year in which the disability occurred, and which shall be paid at the same time
the Company’s executive officers receive their bonuses for the year in which the
disability occurred; and
          (iii) Immediate vesting of all unvested stock options and shares of
restricted stock held by the Executive at the time he becomes disabled.
     B. During the period the Executive is receiving payments of either Base
Salary, Bonus Compensation or disability insurance described in this Agreement
and as long as he is physically and mentally able to do so, the Executive will
furnish information and assistance to the Company and from time to time will
make himself available to the Company to undertake assignments consistent with
his prior position with the Company and his physical and mental health. If the
Company fails to make a payment or provide a benefit required as part of the
Agreement, the Executive’s obligation to fulfill this covenant shall cease.
     C. The term “disability” means a condition that results in the Executive’s
(i) being unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or, (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.
SECTION VII
DEATH
     In the event of the death of the Executive during the Period of Employment,
the Company’s obligation to make payments under this Agreement shall cease as of
the date of death, except for the following:

3



--------------------------------------------------------------------------------



 



     A. Payment of any earned but unpaid Base Salary, which shall be paid in
accordance with the normal payroll practices of the Company;
     B. Payment of Bonus Compensation, which is payable on a prorated basis for
the year in which the Executive died, and which shall be paid at the same time
the Company’s executive officers receive their bonuses for the year in which the
Executive died; and
     C. Immediate vesting of all stock options and restricted stock held by the
Executive at the time of death.
     In addition, the Executive’s designated beneficiary will be entitled to
receive the proceeds of any life or other insurance or other death benefit
programs maintained by the Company on behalf of the Executive.
SECTION VIII
TERMINATION OF EMPLOYMENT
FOR REASONS OTHER THAN DISABILITY OR DEATH
     A. The Board may at any time upon thirty (30) days prior written notice
terminate the Executive’s employment Without Cause (as “Without Cause” is
defined below) by giving the Executive notice of the effective date of
termination. In the event the Executive’s employment is terminated Without
Cause, the Executive shall be entitled to the following:
          (i) A lump sum severance benefit equal to two (2) times the sum of:
          (a) Executive’s base salary on the date of termination; and
          (b) the most recent annual bonus paid to the Executive during the
immediately previous twelve (12) month period;
          (ii) Any earned but unpaid Base Salary, which shall be paid in
accordance with the normal payroll practices of the Company;
          (iii) Bonus Compensation, which is payable on a prorated basis for the
year of termination, and which shall be paid at the same time the Company’s
executive officers receive their bonuses for the year in which the Executive’s
termination occurred;
          (iv) To the extent the Executive is eligible for and has elected
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), the Company shall waive all premiums for elected continuation
coverage during such COBRA period but not to exceed eighteen (18) months;
          (v) To the extent the Executive is covered by an individual health
policy, the Company shall pay all reasonable premiums under such policy for
twenty-four (24) months following the termination date; and

4



--------------------------------------------------------------------------------



 



          (vi) Immediate vesting of unvested stock options and shares of
restricted stock that otherwise would vest during the immediately succeeding
twenty-four (24) month period. The Company shall cause any options so vested to
remain exercisable for twelve (12) months from the date of termination, subject
to the terms and provisions of the Company’s equity incentive plan as to the
permissible exercise period for incentive stock options.
     B. If the Executive’s employment terminates due to a Termination for Cause
(as “Termination for Cause” is defined below), any earned but unpaid Base Salary
shall be paid in accordance with the normal payroll practices of the Company. No
other payments will be made or benefits provided by the Company.
     C. Termination of the Executive’s employment through a Constructive
Discharge (as “Constructive Discharge” is defined below) shall be treated as a
termination Without Cause and the Executive shall receive the payments and
benefits set forth in Section VIII.A. above.
     D. Notwithstanding anything herein to the contrary, termination (whether
voluntary or involuntary) of the Executive’s employment within twelve
(12) months following a Change in Control (as “Change in Control” is defined
below) shall be treated as a termination Without Cause and the Executive shall
receive the payments and benefits set forth in Section VIII.A. above.
     E. Upon termination of the Executive’s employment, other than (i) upon
death or disability, (ii) a termination Without Cause or (iii) as a result of a
Constructive Discharge, the Company’s obligation to make payments or provide
benefits under this Agreement will cease as of the date of such termination
except as expressly defined in this Agreement.
     F. For purposes of this Agreement, an event will not constitute a
termination of employment unless it qualifies as a “separation from service” as
described in Section 409A(a)(2)(A)(i) of the Internal Revenue Code (the “Code”)
and the regulations thereunder.
     G. For this Agreement, the following terms have the following meanings:
          (i) “Termination for Cause.” The Company shall have the right to
immediately terminate this Agreement by providing the Executive with written
notice of termination, specifying therein the reason for and the date of
termination. Termination of this Agreement by the Company shall be deemed a
“Termination for Cause” if the reason for such termination is any of the
following:
          a. the Executive (1) willfully and materially breaches any provision
of this Agreement, which breach remains uncured for fourteen (14) days after
written notice from the Company regarding such breach, which notice shall state
with reasonable specificity a description of the breach, or (2) misrepresents or
conceals a material fact for the purpose of securing or maintaining employment
under this Agreement;

5



--------------------------------------------------------------------------------



 



          b. the Executive usurps for himself or his affiliates a business
opportunity belonging to and pursued by the Company during the course of his
employment hereunder; or
          c. the Executive engages in conduct (1) involving willful destruction
or dishonesty against the Company; (2) constituting negligence or willful
misconduct in carrying out his duties under this Agreement; (3) adversely
affecting the reputation, goodwill and prospects of the Company; (4) violating
the policies of the Company with respect to non-discrimination, sexual
harassment or similar policies affecting workers and the workplace;
(5) resulting in a conviction of, or plea of no contest to, any felony or a
crime involving fraud, embezzlement or the like, habitual insobriety, habitual
use of an illegal controlled substance or misappropriation of the Company’s
funds; or (6) breaching the Executive’s fiduciary duty of loyalty to the
Company.
          (ii) “Constructive Discharge” means termination of the Executive’s
employment by the Executive due to a failure of the Company to fulfill its
obligations under this Agreement in any material respect, including any
reduction of the Executive’s Base Salary or other compensation other than
reductions applicable to all executive officers of the Company or failure to
appoint or reappoint the Executive to the position specified in Section II
hereof, or a material change by the Company in the functions, duties or
responsibilities of the Executive’s position that reduces the ranking or level,
responsibility, importance or scope of the Executive’s position. The parties
agree that a non-renewal or non-extension of this Agreement does not constitute
a Constructive Discharge. The Executive shall provide the Company a written
notice that describes the circumstances being relied on for a Constructive
Discharge within thirty (30) days after the event giving rise to the notice. The
Company shall have thirty (30) days after receipt of notice from the Executive
to remedy the situation prior to the termination for Constructive Discharge.
          (iii) “Without Cause” means termination of the Executive’s employment
by the Company other than (a) upon death or disability, (b) a Termination for
Cause or (c) a Constructive Discharge. If the Company notifies the Executive of
its intent not to extend the Executive’s Period of Employment pursuant to
Section III.A. hereof, such notification shall constitute a termination of the
Executive’s employment Without Cause for all purposes under this Agreement, and
the Executive shall be entitled to receive all payments and benefits provided
for in this Agreement upon a termination Without Cause.
          (iv) “Change in Control” means a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, as described in Section 409A(a)(2)(A)(v) of the Code and
the regulations thereunder.
SECTION IX
OTHER DUTIES OF THE EXECUTIVE DURING
AND AFTER THE PERIOD OF EMPLOYMENT
     A. The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and cooperate with
the Company

6



--------------------------------------------------------------------------------



 



as may reasonably be requested in connection with any claims or legal actions in
which the Company is or may become a party.
     B. The Executive recognizes and acknowledges that all information
pertaining to the affairs, business, clients, customers or other relationships
of the Company is confidential and is a unique and valuable asset of the
Company. Access to and knowledge of this information are essential to the
performance of the Executive’s duties under this Agreement. The Executive will
not during the Period of Employment or after his termination from the Company,
except to the extent reasonably necessary in performance of the duties under
this Agreement, give to any person, firm, association, corporation or
governmental agency any information concerning the affairs, business, clients,
customers or other relationships of the Company, except as required by law. The
Executive will not make use of this type of information for his own purposes or
for the benefit of any person or organization other than the Company. The
Executive will also use his best efforts to prevent the disclosure of this
information by others. All records, memoranda, etc. relating to the business of
the Company, whether made by the Executive or otherwise coming into his
possession, are confidential and will remain the property of the Company. Upon
the termination of this Agreement, the Executive shall deliver promptly to the
Company all Company-owned equipment, notebooks, property, documents, memoranda,
reports, files, books, correspondence, lists or other written or electronic
records relating to the Company’s business that are or have been in the
Executive’s possession or under the Executive’s control.
     C. During the Period of Employment and for a twelve (12) month period
thereafter, the Executive will not use his status with the Company to obtain
loans, goods or services from another organization on terms that would not be
available to him in the absence of his relationship to the Company. During the
Period of Employment and for a twelve (12) month period following termination of
the Period of Employment, other than a termination Without Cause, the Executive
will not make any statements or perform any acts intended to advance the
interests of any existing or prospective competitors of the Company in any way
that will injure the interests of the Company; the Executive, without prior
express written approval by the Board of Directors of the Company, will not
directly or indirectly own or hold any proprietary interest in, be employed by
or receive compensation from any party engaged in the behavioral health business
or any other business in which the Company is engaged at the time of the
Executive’s termination in the same geographic areas where the Company does
business; and the Executive, without express prior written approval from the
Company’s Board of Directors, will not solicit any suppliers, customers or
clients of the Company or discuss with any employee of the Company information
or operation of any business intended to compete with the Company. For the
purposes of the Agreement, proprietary interest means legal or equitable
ownership, whether through stock holdings or otherwise, of a debt or equity
interest (including options, warrants, rights and convertible interests) in a
business firm or entity, or ownership of more than 1% of any class of equity
interest in a publicly-held company. The Executive acknowledges that the
covenants contained herein are reasonable as to geographic and temporal scope.
For a twelve (12) month period after termination of the Period of Employment for
any reason, the Executive will not directly or indirectly hire any employee of
the Company or solicit or encourage any such employee to leave the employ of the
Company.

7



--------------------------------------------------------------------------------



 



     D. Neither the Company nor the Executive will, at any time after the date
hereof, whether directly, indirectly or through affiliates, publish or
communicate any derogatory statements or opinions about the other (and with
respect to the Company, including but not limited to disparaging or derogatory
statements or opinions about the Company or any of its subsidiaries or
affiliates or any of the Company’s or its subsidiaries’ or affiliates’
management, directors or services) to any third party, or otherwise facilitate
or propagate such statements or opinions being made by any third party; provided
that it shall not be a breach of this Section IX.D. for either party to testify
truthfully in any judicial or administrative proceeding or to make statements or
allegations in legal filings that are based on reasonable belief and are not
made in bad faith.
     E. The Executive acknowledges that his breach or threatened or attempted
breach of any provision of Section IX would cause irreparable harm to the
Company, which could not be compensable by monetary damages, and that the
Company shall be entitled, in addition to all other applicable remedies, to a
temporary and permanent injunction and a decree for specific performance of the
terms of Section IX without being required to prove damages or furnish any bond
or other security.
     F. The Executive shall not be bound by the provisions of Section IX in the
event of the default by the Company in its obligations under this Agreement that
are to be performed upon or after termination of this Agreement, provided that
the Company fails to cure such default within thirty (30) days following written
notice of such breach by the Executive to the Company.
SECTION X
INDEMNIFICATION, LITIGATION
     If the Executive is made a party, or threatened to be made a party, to any
lawsuit or proceeding solely as a result of, or on account of, his services
under this Agreement, the Company shall indemnify and defend the Executive and
hold him harmless against all expenses (including, without limitation,
reasonable legal fees and costs), liabilities and losses incurred or suffered by
him in connection with or on account of such lawsuit or proceeding (i) to the
fullest extent permitted under the Delaware General Corporation Law (the
“DGCL”), as the same now exists or may hereafter be amended (but, in the case of
any such amendment, if permissible by the DGCL, only to the extent that such
amendment permits the Company to provide broader indemnification rights than the
DGCL permitted the Company to provide prior to such amendment) and (ii) in the
same manner, and subject to the same procedures, as is applicable to any members
of the Board of Directors of the Company; except that in order to have a right
to this indemnification, the Executive shall (i) provide the Company with prompt
written notice of any such lawsuit or proceeding (whether pending or
threatened); (ii) not settle any pending or threatened lawsuit or proceeding
without the prior written consent of the Company; and (iii) execute an
undertaking agreement upon mutually satisfactory terms. In addition, the
Executive agrees that the Company shall have the right, but not the obligation,
to assume and direct the Executive’s defense in any action with counsel
reasonably satisfactory to the Executive.

8



--------------------------------------------------------------------------------



 



SECTION XI
GROSS UP PAYMENTS
     If there is a determination that the payments and other benefits provided
for under this Agreement will result in the Executive being subject to an excise
tax under Section 4999 of the Code, and/or if such excise tax is assessed
against the Executive as a result of such payments or other benefits, the
Company shall make a Gross Up Payment (as defined below) to or on behalf of the
Executive as and when any such determination or assessment, as appropriate, is
made; provided that the Executive takes such action as the Company reasonably
requests under the circumstances to mitigate or challenge such excise tax, and
the Company complies with its obligations described below in this Section XI.
     “Gross Up Payment” means a payment to or on behalf of the Executive that
shall be sufficient to pay (i) any such excise tax in full, (ii) any federal,
state and local income tax and social security and other employment tax on the
payment made to pay the Executive’s excise tax, as well as any additional excise
tax on such payment, and (iii) any interest or penalties assessed by the
Internal Revenue Service on the Executive if such interest or penalties are
attributable to the Company’s failure to comply with its obligations under this
Section XI or applicable law. Any determination under this Section XI by the
Company or the Company’s accountants shall be made in accordance with
Section 280G of the Code and any applicable related regulations (whether
proposed, temporary or final) and any related Internal Revenue Service rulings
and any related case law and, if the Company reasonably requests that the
Executive take action to mitigate or challenge any such tax or assessment and
the Executive complies with such request, the Company shall provide the
Executive with such information and such expert advice and assistance from the
Company’s accountants, lawyers and other advisors as he may reasonably request
and shall pay for all expenses incurred in effecting such compliance and any
related fines, penalties, interest and other assessments.
SECTION XII
WITHHOLDING TAXES
     The Company may directly or indirectly withhold from any payments under
this Agreement all federal, state, city or other taxes that shall be required
pursuant to any law or governmental regulation.
SECTION XIII
ENTIRE AGREEMENT
     This Agreement contains the entire understanding between the Company and
the Executive with respect to the subject matter hereof and supersedes the Prior
Agreement and any other prior employment or severance agreements between the
Company and its affiliates and the Executive.

9



--------------------------------------------------------------------------------



 



SECTION XIV
CONSOLIDATION, MERGER OR SALE OF ASSETS
     Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation or entity that assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger or
sale of Assets, the term “the Company” as used herein will mean the other
corporation or entity and this Agreement shall continue in full force and
effect.
SECTION XV
MODIFICATION; WAIVER
     This Agreement may not be modified or amended except in writing signed by
the parties. No term or condition of this Agreement will be deemed to have been
waived, except in writing by the party charged with the waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver of any future act or any thing other than that which is specifically
waived.
SECTION XVI
GOVERNING LAW; ARBITRATION
     This Agreement has been executed and delivered in the State of Tennessee
and its validity, interpretation, performance and enforcement shall be governed
by the laws of that state.
     Any dispute among the parties hereto shall be settled by arbitration in
Nashville, Tennessee, in accordance with the then-applicable rules of the
American Arbitration Association governing commercial arbitration, and judgment
upon the award rendered may be entered in any court having jurisdiction thereof.
The losing party in any such arbitration proceeding shall pay the costs of
arbitration, including the arbitrator’s fees, but each party shall pay its own
legal fees.
SECTION XVII
NOTICES
     All notices, requests, consents and other communications hereunder shall be
in writing and shall be deemed to have been made when delivered if by hand,
overnight delivery service or confirmed facsimile transmission or three
(3) business days after being deposited in the United States mail, with postage
prepaid thereon, certified or registered mail, return receipt requested,
addressed as follows:
     A. If to the Company, at 6640 Carothers Parkway, Suite 500, Franklin,
Tennessee 37067, Attention: Christopher L. Howard, Esq., or at such other
address as may have been furnished to the Executive by the Company in writing,
copy to James H. Nixon III, Waller Lansden Dortch & Davis, LLP, 511 Union
Street, Suite 2700, Nashville, Tennessee 37219; or
     B. If to the Executive, at 9229 Hunterboro Drive, Brentwood, Tennessee
37027, or such other address as may have been furnished to the Company by the
Executive in writing.

10



--------------------------------------------------------------------------------



 



SECTION XVIII
BINDING AGREEMENT
     This Agreement shall inure to the benefit of and be binding on the parties’
successors, heirs and assigns.
SECTION XIV
TAX LAW COMPLIANCE
     All payments under this Agreement will be made in a manner consistent with
Section 409A of the Code and the regulations thereunder. To the extent the
Executive is a “specified employee” as described in Section 409A(a)(2)(B)(i) of
the Code at the time of termination from employment, payments of deferred
compensation under this Agreement shall not commence for six (6) months after
the date of separation from service, except to the extent allowed by
Section 409A of the Code and the regulations thereunder.
[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            THE COMPANY:


PSYCHIATRIC SOLUTIONS, INC.
      By:   /s/ Christopher Grant, Jr.         Christopher Grant, Jr., Chair   
    Compensation Committee        THE EXECUTIVE:
      /s/ Joey A. Jacobs       JOEY A. JACOBS           

12